NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


VICTOR GUZMAN,                            )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-1716
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

A.R. Mander, III, of Mander Law Group,
Dade City, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KELLY, MORRIS, and SLEET, JJ., Concur.